Luke, J.
The bill of exceptions in this ease, which complains of the judge’s refusal to sanction a petition for certiorari, must be dismissed because the unsanctioned petition for certiorari was not incorporated in the bill of exceptions nor otherwise verified by the judge, but was merely sent up as a part of the record. A petition for certiorari does not become a part of the record until after it has been sanctioned. Such a petition for certiorari can not be considered by this court. Anthony v. State, 112 Ga. 751 (38 S. E. 79), and cit. “The fact that a judge of the superior court to whom a petition for certiorari is presented enters thereon and signs an order refusing to grant the writ does not constitute such petition a part of the record of the case to which it relates, and a certified copy of it can not be brought to this court as a portion of such record.” Central of Ga. Ry. Co. v. Whitehead, 105 Ga. 492 (30 S. E. 814), and cit.

Writ of error dismissed.


Broyles, C. J., and Bloodworth, J., concur.